United States Securities And Exchange Commission Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 12, 2010 (September 26, 2010) Eastbridge Investment Group Corporation (Exact name of registrant as specified in its charter) Arizona 0-52282 86-1032927 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8040 E. Morgan Trail, Unit 18, Scottsdale, Arizona 85258 (Address of principal executive offices) (Zip Code) (480) 966-2020 (Registrant's telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01ENTRYINTO A MATERIAL DEFINITIVE AGREEMENT On September 26, 2010, EastBridge Investment Group Corporation (the “Company”) entered into a Listing Agreement with Hangzhou Dwarf Technology Ltd. (“Dwarf”), a China registered company. Pursuant to the Listing Agreement, the Company has agreed to provide consulting services to Dwarf to assist Dwarf with obtaining a listing for its stock and the stock of a to-be-formed subsidiary on a U.S. stock exchange or over-the-counter market. The Listing Agreement may be terminated upon 30 days notice by Dwarf that it does not wish to proceed with seeking a listing for its and its subsidiary's stock. Dwarf has agreed to make a cash payment to the Company and issue equity in its to-be-formed subsidiary as compensation for the Company’s consulting services. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. Exhibits Listing Agreement between EastBridge Investment Group Corporation and Hangzhou Dwarf Technology Ltd., dated September 26, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EastBridge Investment Group Corp., an Arizona corporation Dated: November 11, 2010 By: /s/Norman Klein Norman Klein, CFO
